Citation Nr: 0721254	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-21 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
cavus, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a bilateral ankle 
condition.

3.  Entitlement to service connection for a bilateral knee 
condition.

4.  Entitlement to service connection for a bilateral hip 
condition.

5.  Entitlement to service connection for a back condition.

6.  Entitlement to service connection for a neck condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claim of 
entitlement to service connection for ankle, knee, hip, back, 
and neck conditions, and continued the veteran's evaluation 
for his service connected pes cavus at a 10 percent 
evaluation.   A videoconference hearing before the 
undersigned Acting Veterans Law Judge was held in April 2007.


FINDINGS OF FACT

1.  The veteran's bilateral pes cavus is currently manifested 
by pain, slight limitation of motion of the ankle, varus 
position of the fifth toe of each foot, and lateral deviation 
of the third toe on the right foot.

2.  The preponderance of the evidence of record is against a 
finding that any bilateral ankle disability is related to 
active service.

3.  The preponderance of the evidence of record is against a 
finding that any bilateral knee disability is related to 
active service.

4.  The preponderance of the evidence of record is against a 
finding that any bilateral hip disability is related to 
active service.

5.  The preponderance of the evidence of record is against a 
finding that any back disability is related to active 
service.

6.  The preponderance of the evidence of record is against a 
finding that any neck disability is related to active 
service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service connected pes cavus have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 
5278 (2006).

2.  A bilateral ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  A bilateral knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

4.  A bilateral hip disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).

5.  A back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).

6.  A neck disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letter dated in November 2003.  The 
originating agency essentially asked the veteran to submit 
any pertinent evidence in his possession, and specifically 
informed him of the evidence required to substantiate his 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records, private 
treatment records, and reports of VA examination.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.  The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also points out that, as to the 
partial grant of increased benefits for the hearing loss 
disability, this will be implemented by the RO in a 
subsequent rating action which the veteran may appeal.  For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Entitlement to an increased rating for bilateral pes cavus, 
currently evaluated as 10 percent disabling.

Initially, the Board notes that the veteran was granted 
service connection for this disability by a June 1969 RO 
decision.  In November 2003, the veteran again applied for an 
increased evaluation for his service connected pes cavus.  
Such claim was denied, and this appeal ensued.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as is practical, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006). Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare-ups.  38 C.F.R. § 4.14 (2006).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45 (2006) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 38 C.F.R. 
§ 4.59 (2006).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal dorsiflexion of the ankle is from 0 to 20 
degrees, and for plantar flexion is from 0 to 45 degrees.  38 
C.F.R. § 4.71a, Plate II (2006).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2006).  
For the purpose of rating disability from arthritis, the 
ankle is considered a major joint.  See 38 C.F.R. § 4.45.

The veteran's service connected bilateral pes cavus is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5278, for acquired claw foot (pes cavus). 38 C.F.R. § 
4.71a, Diagnostic Code 5278 (2006).  Diagnostic Code 5278 
assigns a 10 percent evaluation for bilateral or unilateral 
acquired claw foot, with the great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, and definite 
tenderness under the metatarsal heads.  In order to achieve 
the next-higher a 20 percent evaluation, the evidence must 
demonstrate unilateral acquired claw foot with all toes 
tending to dorsiflexion, limitation of dorsiflexion at the 
ankle to a right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads.   

Taking into account all relevant evidence, the Board finds 
that the criteria for a higher evaluation for the veteran's 
service connected pes cavus have not been met.  As noted 
above, to warrant a higher evaluation, the veteran would have 
to be found to have at least unilaterally, all toes tending 
to dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  

Reviewing the report of the veteran's VA examination from 
December 2003, in both feet, the fifth toe was in a varus 
position and projected under the fourth toe.  There were no 
calluses or lesions on either foot.  On the right foot, the 
third toe was deviated laterally, while the third toe on the 
left foot was normal.  Active plantar flexion was 30 degrees 
on the right and 32 degrees on the left; active dorsiflexion 
was 6 degrees on the right and 10 degrees on the left.  The 
Board does not find that this symptomatology is consistent 
with a finding of all toes tending to dorsiflexion, 
limitation of dorsiflexion at the ankle to a right angle, 
shortened plantar fascia, and marked tenderness under the 
metatarsal heads, either bilaterally or unilaterally.  

The above conclusion does not change when considering 
additional functional limitation due to factors such as pain, 
weakness, fatigability and incoordination.  In this regard, 
the veteran did raise complaints of pain, rated as 3 out of 
10 in intensity when he was off of his feet.  Such pain 
escalated to 6 out of 10 with activity.  He also endorsed 
flare-ups about three to four times per year.  However, 
objective evidence indicated that there was no fatigability 
of the feet, and there was no apparent weakness.  The 
veteran's gait was normal and there were no apparent 
functional limitations on standing and walking.  

Private treatment records dated in 2004 and 2005 similarly 
fail to demonstrate additional functional impairment based on 
DeLuca factors.  Indeed, a November 2004 private treatment 
report indicated normal lower extremity strength except for 
plantar flexion, which was 4+/5 due to pain.  This finding 
alone does not demonstrate a disability picture most 
comparable to the next-higher 20 percent rating under 
Diagnostic Code 5278.  

The Board has also considered whether any alternate 
Diagnostic Code could afford the veteran an increased rating 
here.  Of relevance here is Diagnostic Code 5283, which 
affords a 20 percent evaluation for moderately severe 
malunion or nonunion of the tarsal or metatarsal bones.  
While the December 2003 VA examination indicates that the 
fifth toe of each foot is in a varus position, and that the 
third right toe is deviated laterally, there are no findings 
which establish moderately severe malunion or nonunion of the 
tarsal or metatarsal bones, or disability comparable 
therewith.  Thus, Diagnostic Code 5283 does not enable a 
higher evaluation.  There are no other pertinent Code 
sections for consideration.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence of record is against a grant of 
increased rating for this service connected disability.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).




Entitlement to service connection for bilateral ankle, 
bilateral knee, bilateral hip, back, and neck conditions.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

Furthermore, secondary service connection will be granted 
when a disability is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. §  3.310 
(2006).  Secondary service connection may be established for 
a disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Taking into account all relevant evidence, the Board finds 
that the preponderance of the evidence of record is against a 
grant of service connection for these disabilities.  In this 
regard, the Board notes that the evidence of record does not 
show that the veteran has been diagnosed with any ankle, 
knee, hip, back, or neck disabilities, nor does it show that 
the veteran has any of these disabilities related to service.  
Initially, the Board points out that the veteran's service 
medical records are negative for complaints of, or treatment 
for, any of these disabilities.  In fact, the veteran does 
not contend that they were incurred in service.  Rather, the 
veteran claims that he has incurred all of these disabilities 
as a result of his service connected pes cavus.

Reviewing the evidence of record, a November 2004 statement 
from a private physical therapist notes that the veteran 
reported feet pain and leg length discrepancy, and reported 
knee, hip, and back pain which he felt was due to his feet.  
The physical therapist indicated that the veteran's feet pain 
and leg length discrepancy may be contributing to his hip, 
knee, and low back pain. 

A letter from a private chiropractor dated January 2005 
indicates that, if the VA diagnosis is correct, which he 
assumes it is because the veteran is wearing a built up shoe, 
it is quite possible that the other back, knee, and neck 
problems that the veteran is experiencing could be caused by 
nerve pressure due to this leg shortage.  He stated that leg 
shortages and built up shoes needed to be checked on a 
regular basis as they may move the pelvis in the opposite 
direction, thereby resulting in a more serious condition.

A letter from a private doctor dated January 2005 indicates 
that the veteran was diagnosed with bilateral calcaneal 
varus, and bilateral weak peroneals.  This physician 
indicated that the veteran also complained of chronic knee 
and back pain, although he did not evaluate the veteran's 
knees and back.  He indicated however that it was not 
uncommon with heel problems and a short right lower extremity 
to see subsequent knee, hip, and back problems, and that this 
most likely is a contributing factor to the veteran's above 
problems, although he again stated that he had not evaluated 
these problems in the veteran.

While this evidence shows that the veteran has reported pain 
particularly in his back, knees, hip, and neck, there is no 
evidence of record which indicates that the veteran currently 
has any diagnosed disabilities pertaining to the back, knees, 
hip, neck, or ankle.

The Court has held that a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability. Without a pathology to 
which the symptoms of ankle, knee, hip, back, and neck pain 
can be attributed, there is no basis to find a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board also notes that the veteran does have some ankle 
pathology, notably limitation of the motion of the ankle, 
however, this symptomatology is already contemplated in the 
veteran's current disability evaluation, and to therefore 
compensate him for this additionally would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.

Further, the Board points out that the private medical 
opinions of record obtained by the veteran clearly relate the 
veteran's reports of back, knees, hip, neck, and ankle pain 
to a leg length discrepancy.  The veteran is service 
connected for pes cavus, not for a leg length discrepancy.  
Thus, even were the Board to concede that the veteran had 
back, knee, hip, neck, and ankle disabilities, the evidence 
of record relates these disabilities to a nonservice 
connected disability, not the veteran's service connected pes 
cavus.  No competent evidence causally relates the leg length 
discrepancy to the service-connected disability.

The Board finds that it is not necessary obtain a medical 
nexus opinion with respect to the claims of service 
connection because there is no evidence of pertinent 
disability in service or for several years following service.  
In fact, as noted above, there is not even sufficient 
evidence of record to determine that the veteran has a 
medical diagnosis of each of these claimed disabilities.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of abnormal findings in service, the 
first suggestion of pertinent disability many years after 
active duty, and the absence of clear findings of current 
chronic disability of the ankles, knees, hip, back and neck, 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2006).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim." 
38 USCA 5103A(a)(2).  

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of service connection for these 
disabilities, either as related to the veteran's service 
connected pes cavus, or on a direct basis.  As the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for bilateral pes cavus, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to service connection for a bilateral ankle 
condition is denied.

Entitlement to service connection for a bilateral knee 
condition is denied.

Entitlement to service connection for a bilateral hip 
condition is denied.

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for a neck condition is 
denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


